             Case 1:18-cv-11894-ER Document 45 Filed 05/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIBORIO IRIATE MATEOS,

                                 Plaintiff,

                         –against–                                              ORDER

SNZ GROUP, INC., d/b/a CAFÉ 86, M&S                                       18 Civ. 11894 (ER)
MARKET 2350 LLC d/b/a CAFÉ 86,
MUHAMMAH ISLAM, ENRIQUE CERON-
CASAREZ, SAHIB SINGH, and MANJIT SINGH,

                                 Defendants.


RAMOS, D.J.:

        Liborio Iriarte Mateos brought this action on December 18, 2018, alleging violations of

the Fair Labor Standards Act (“FLSA”) and various provisions of New York Labor Law

(“NYLL”). Doc. 1, Compl. Mateos alleges that he is owned unpaid minimum wages, overtime

compensation, “spread of hours pay” and liquidated damages. Id. Before the Court is the

parties’ request for approval of their proposed settlement agreement. See Doc. 43.1 For the

foregoing reasons, the parties’ proposed agreement is GRANTED.

        I.      LEGAL STANDARD

        In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). The parties therefore must satisfy the Court that

their agreement is “fair and reasonable.” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015

WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015). “In determining whether the proposed settlement



1
  The settlement would bind Mateos, M&S Market, Sahib Singh and Manjit Singh (“Settling Defendants”). The
remaining defendants did not answer the complaint and Mateos has voluntarily dismissed them from the case.
             Case 1:18-cv-11894-ER Document 45 Filed 05/25/21 Page 2 of 5




is fair and reasonable, a court should consider the totality of circumstances, including but not

limited to the following factors: (1) the plaintiff’s range of possible recovery; (2) the extent to

which ‘the settlement will enable the parties to avoid anticipated burdens and expenses in

establishing their respective claims and defenses’; (3) the seriousness of the litigation risks faced

by the parties; (4) whether ‘the settlement agreement is the product of arm’s-length bargaining

between experienced counsel’; and (5) the possibility of fraud or collusion.” Id. (quoting

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)). Courts may reject a

proposed FLSA settlement where the parties do not provide the basis for the recovery figure or

documentation supporting the reasonableness of the attorneys’ fees, or if the settlement

agreement includes impermissible provisions such as restrictive confidentiality clauses or

overbroad releases. Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 176–82 (S.D.N.Y.

2015), cited with approval in Cheeks, 796 F.3d at 205–06.

       II.      DISCUSSION

                A.     Range of Recovery

       Mateos estimates that the damages traceable to the Settling Defendants amount to

roughly $38,000. Doc. 43 at 2. In support, he has attached a spreadsheet showing his estimated

damages due per week based on his hours worked, taking into account the different minimum

wage and overtime premiums due during this time, as well as statutory and liquidated damages.

Doc. 43-2. The Court finds that this is adequate documentation of the estimated range of

recovery. See Narvaez v. Black Label Salon 25 Corp., No. 20 Civ. 4465 (ER), 2021 WL

1131482, at *1 (S.D.N.Y. Feb. 2, 2021) (approving settlement when Plaintiff submitted a

spreadsheet showing the estimated amounts by which she was underpaid each week based on her

hours worked and contemporaneous minimum wage and overtime rates, as well as statutory



                                                  2
           Case 1:18-cv-11894-ER Document 45 Filed 05/25/21 Page 3 of 5




damages); cf. Guinea v. Garrido Food Corp., No. 19 Civ. 5860 (BMC), 2020 WL 136643, at *2

(E.D.N.Y. Jan. 13, 2020) (declining to hold a damages inquest in FLSA action because plaintiff’s

“attorney had created a spreadsheet showing each element of damages recoverable, taking into

account the different minimum wage levels throughout the employment period and plaintiff's

varying hours and wages.”).

       The Court also finds the proposed settlement amount reasonable in light of the estimated

range of recovery. There would be litigation risks for Plaintiff if he were to continue this action,

including that the Settling Defendants dispute the amount of overtime Plaintiff worked. The

parties also note that the Settling Defendants cannot afford to offer a more significant settlement

amount, and would risk seeking bankruptcy protection if liable for a higher settlement amount.

Moreover, the agreement was reached following multiple sessions before a neutral mediator. The

agreement therefore should be approved. See Garcia v. Good for Life by 81, Inc., No. 17 Civ.

7228 (BCM), 2018 WL 3559171 (S.D.N.Y. July 12, 2018) (concluding that the settlement

amount was a “reasonable compromise of disputed issues.”).

               B.      Attorneys’ Fees

       The Court finds the proposed attorneys’ fees reasonable as well. Mateos indicates that his

attorneys would receive $6,376.36 in attorney’s fees and $869 in costs, for a total recovery of

$7,245.36. This amounts to approximately 33% of the settlement before costs, and 36% of the

settlement amount net of costs. This is reasonable as a percentage, as “courts in this District

routinely award one third of a settlement fund as a reasonable fee in FLSA cases.” Lazo v. Kim’s

Nails at York Ave., Inc., No. 17 Civ. 3302 (AJN), 2019 WL 95638, at *2 (S.D.N.Y. Jan. 2, 2019)

(citation omitted).




                                                  3
          Case 1:18-cv-11894-ER Document 45 Filed 05/25/21 Page 4 of 5




       Nonetheless, “even when the proposed fees do not exceed one third of the total settlement

amount, courts in this circuit use the lodestar method as a cross check to ensure the

reasonableness of attorneys’ fees.” Id. “The lodestar amount is ‘the product of a reasonable

hourly rate and the reasonable number of hours required by the case.’” Id. (quoting Gaia House

Mezz LLC v. State St. Bank & Tr. Co., No. 11 Civ. 3186, 2014 WL 3955178, at *1 (S.D.N.Y. Aug.

13, 2014)).

       The billing records submitted by counsel show an hourly rate of $400 per hour for

Mateo’s counsel, a partner, and $100 for a paralegal. Doc. 43-3. This is within the reasonable

range of fees approved in this District. See, e.g., Rodriguez v. 3551 Realty Co., No. 17 Civ. 6553

(WHP), 2017 WL 5054728, at *3 (S.D.N.Y. Nov. 2, 2017) (noting that a rate of $400 per hour

for partners is reasonable); see also Montes v. 11 Hanover Grp. LLC, No. 17 Civ. 9376 (SDA),

2019 WL 4392516, at *2 (S.D.N.Y. Sept. 12, 2019) (reducing partner’s hourly rate to $400).

Plaintiff’s counsel and paralegal reasonably spent 37.4 hours on this case, and the lodestar thus

comes to $12,494. Doc. 29-2 at 5. This lodestar, compared to the requested $7,245.36 in fees

and costs, results in a lodestar multiplier (net of fees) of approximately 0.58. This is reasonable,

as “a multiplier near 2 should, in most cases, be sufficient compensation for the risk associated

with contingent fees in FLSA cases.” Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 439

(S.D.N.Y. 2014). Accordingly, the Court determines the $7,245.36 in fees and costs to be

reasonable.

               C.      Other Provisions

       The Court also finds that the rest of the settlement agreement is reasonable. It includes

no objectionable confidentiality provisions, and the release appropriately discharges only claims

relating to this case. See Nights of Cabiria, 96 F. Supp. 3d at 177–81.



                                                 4
            Case 1:18-cv-11894-ER Document 45 Filed 05/25/21 Page 5 of 5




         III.   CONCLUSION

         Accordingly, the Court finds that the proposed settlement agreement is fair and

reasonable, and approves the agreement. The Court hereby dismisses the case with prejudice.

The Clerk of Court is respectfully directed to terminate the motion, Doc. 43, and close the case.


It is SO ORDERED.


Dated:     May 25, 2021
           New York, New York


                                                             EDGARDO RAMOS, U.S.D.J.




                                                 5
